Citation Nr: 0925850	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right trochanteric bursitis.
 

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 






INTRODUCTION

The Veteran served on active duty from October 2005 to May 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 


REMAND

The Veteran is seeking an initial rating in excess of 10 
percent for her right trochanteric bursitis.

The Veteran was afforded a VA examination in June 2008 to 
determine the current degree of severity of the disability.  
She claims that the VA examiner did not adequately consider 
the impact of her pain on functional impairment.  She claims 
her bursitis interferes with day-to-day activities and that 
she cannot work because she cannot stand or sit for more than 
minutes at a time.  She claims that she currently relies on 
the support of a walker when walking and cleaning.  Her 
husband submitted a statement in November 2008 indicating 
that the Veteran cannot get out of bed some days due to pain 
and is unable to care for her son. 

The Veteran also claims that the July 2008 VA examiner 
misquoted her statements about the frequency and intensity of 
her pain.  In a December 2008 Form 9, she stated that the 
examiner, in measuring range of motion, moved her leg on its 
own despite her pain and that she left the examination in 
tears due to pain. 

In light of these assertions, the Board has determined that 
Veteran should be afforded another VA examination to 
determine the severity of her disability.  In addition, while 
this case is in remand status, any outstanding records 
pertaining to post-service treatment or evaluation of the 
Veteran's right trochanteric bursitis should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
post-service treatment or evaluation of 
the Veteran's right trochanteric 
bursitis, to include any VA records for 
the period since November 2008.

2.  Then, the Veteran should be afforded 
a VA examination to determine the current 
degree of severity of her right 
trochanteric bursitis.  The claims folder 
must be made available to and reviewed by 
the examiner.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and her 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
